Name: Commission Regulation (EEC) No 1971/85 of 17 July 1985 amending Regulation No 225/67/EEC on detailed rules for determining the world market price for oil seeds
 Type: Regulation
 Subject Matter: prices
 Date Published: nan

 18 . 7. 85 Official Journal of the European Communities No L 185/15 COMMISSION REGULATION (EEC) No 1971/85 of 17 July 1985 amending Regulation No 225/67/EEC on detailed rules for determining the world market price (or oil seeds Whereas the qualities of the colza, rape and sunflower seed imported from the main producer countries outside the Community are somewhat different from the qualities used to determine the coefficients of equivalence valid at the moment for seed from these countries ; whereas coefficients of equivalence should be set to reflect the new position ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 231 /85 (2), Having regard to Council Regulation No 1 1 5/67/EEC of 6 June 1967 laying down criteria for determining world market prices for oil seeds and fixing the fron ­ tier crossing point (3), as last amended by Regulation (EEC) No 1983/82 (4), and in particular Article 7 thereof, Whereas Commission Regulation No 225/67/EEC (*), as last amended by Regulation (EEC) No 2940/84 (*), set the costs for processing colza, rape and sunflower seed to be used for application of Articles 2 and 6 of Regulation No 11 5/67/EEC ; whereas, as these costs have increased, the amounts given in Articles 5 and 8 of Regulation No 225/67/EEC should be adjusted accordingly ; Whereas Article 3 of Regulation No 225/67/EEC states that, where offers and quotations relate to a quality other than the standard quality for which the target price was fixed they shall be adjusted by the coefficients of equivalence given in the Annex to that Regulation ; Article 1 Regulation (EEC) No 225/67/EEC is hereby amended as follows : 1 . In Article 5, '4,6 ECU' in (a), *5,5 ECU' in (b) and '5,3 ECU' in (c) are replaced by '4,8 ECU' '5,7 ECU' and '5,5 ECU' respectively. 2. In the first indent of Article 8 ( 1 ), '4,6 ECU' and '5,5 ECU' are replaced by '4,8 ECU' and '5,7 ECU' respectively. 3 . In the third indent of Article 8 , '3,6 ECU' is replaced by '3,7 ECU'. 4. The table in the Annex is replaced by the following table : '(ECU/100 kg) Coefficient of equivalence Amount te be deducted from the price Amount to be added to the price A. Colza and rape seed from :  Canada  Other non-member countries B. Sunflower seed from :  United States or Canada  Other third countries 1,268 1,075 0,854 0,592' (  ) OJ No 172, 30. 9 . 1966, p. 3025/66. 0 OJ No L 26, 31 . 1 . 1985, p. 12. (3) OJ No 111 , 10 . 6. 1967, p . 2196/67. (4) OJ No L 215, 23 . 7. 1982, p. 6 . 0 OJ No 136, 30 . 6 . 1967, p. 2919/67. ( «) OJ No L 277, 20. 10 . 1984, p . 7. No L 185/ 16 18 . 7. 85Official Journal of the European Communities Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 July 1985. For the Commission Frans ANDRIESSEN Vice-President